DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 02/25/2019.
Claims 1-19 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/20/2019 and 06/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law nature, a natural phenomenon, or abstract idea; and

Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
	With respect to claim 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process.
Step 2A:
In order to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.

A method of determining sensor coverage in a fluid network, the method comprising: 
creating a model of the fluid network, wherein the model comprises a plurality of directionally connected nodes representing fluid infrastructure disposed in the fluid network and one or more sensors at positioned one or more selected locations in the fluid network; 
representing the model as a matrix data structure associated with a processor, wherein the processor is disposed outside of the fluid network; 
analyzing, via the processor, the matrix to evaluate whether each node satisfies one or more localizability criteria, wherein analyzing the matrix comprises interpreting and executing a plurality of instructions associated with the processor; and 
assigning each node to one of a localization area, a detection area, and an out-of-reach area.

The limitation of “creating a model of the fluid network, wherein the model comprises a plurality of directionally connected nodes representing fluid infrastructure disposed in the fluid network and one or more sensors at positioned one or more selected locations in the fluid network” is an abstract idea because it is simply creating a tree structure that connect the fluid network. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind which can be performed in the human mind or by a human using a pen and paper. For example, “creating a model of the fluid network, wherein the model comprises a plurality of directionally connected nodes representing fluid infrastructure” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).

The limitation of “representing the model as a matrix data structure associated with a processor, wherein the processor is disposed outside of the fluid network” is an abstract idea because it is simply creating a tree structure that connect the fluid network. The limitation, as representing the model as a matrix data structure” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).

The limitation of “analyzing, via the processor, the matrix to evaluate whether each node satisfies one or more localizability criteria” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “analyzing” in the context of this claim encompasses an observation or evaluation. See MPEP 2106.04(a)(2)(III).

The limitation of “assigning each node to one of a localization area, a detection area, and an out-of-reach area” is an abstract idea because it is directed to a mental process-can be performed in the human mind or by a human using a pen and paper. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “assigning” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract ideas.


The claim, as a whole, is linked to determining coverage in a fluid network, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actual fluid network. Thus, the claim as a whole is directed to a general field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
 Thus, for at least these reasons, each of the claims is directed to an abstract idea.
Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is 
Looking at the claim limitations as an ordered combination, claim 1 does not amount to significantly more.
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
As per Claim 10:
Step 1:
With respect to claim 10, the preamble of claim 10 claims a system so this claim falls within the statutory category of a process.
Step 2A:
In order to apply step 2A, prong one, a recitation of claim 10 is copied below. The limitations of the claim that describe an abstract idea are bolded.

A system, comprising: 

a processor disposed outside of the fluid network, wherein the processor is configured to receive the data from the sensors, and analyze the data based on a model of the fluid network, wherein the model comprises a plurality of directionally connected nodes representing fluid infrastructure disposed in the fluid network and one or more sensors positioned at the one or more selected locations wherein [[the]] a plurality of instructions are interpretable and executable by the processor to analyze the data and determine sensor placement within the fluid network.

The limitation of “analyze the data based on a model of the fluid network, wherein the model comprises a plurality of directionally connected nodes representing fluid infrastructure” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “analyze” in the context of this claim encompasses an observation or evaluation. See MPEP 2106.04(a)(2)(III).
The limitation of “analyze the data” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “analyze” in the context of this claim encompasses an observation or evaluation. See MPEP 2106.04(a)(2)(III).
 “determine sensor placement within the fluid network” is an abstract idea because it is directed to a mental process-can be performed in the human mind or by a human using a pen and paper. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determine” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract ideas.
Under step 2A prong two, this judicial exception is not integrated into practical application because the additional claim limitations outside the abstract idea may be considered generic computer functions. In particular, the claim recites additional limitations: “collect data and receiving the data”.
This additional limitation must be considered individually and with the claims as a whole to determine if they integrate the judicial exception into a practical application. This additional element falls within the category of insignificantly extra solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation of “collect data and receiving the data” is insignificant extra-solution activity because it amounts to data gathering. See MPEP 2106.05(g).
Further, claim 10 recites one or more sensors positioned at one or more selected locations to collect data and processor to receive data from the sensors. The “processor” and “sensors” are recited at a high level of generality (e.g. a generic computer element for 

The claim, as a whole, is linked to determining coverage in a fluid network, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actual fluid network. Thus, the claim as a whole is directed to a general field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
 Thus, for at least these reasons, each of the claims is directed to an abstract idea.

Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered well understood, routine, and conventional. The additional limitation of “collect data and receiving the data” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) and MPEP 2106.05(g). The limitation of “collect data and receiving the data” is insignificant extra-solution activity because it amounts to data gathering in order to analyze data.  
Further, claim 10 recites an additional element of “processor” amount to no more than mere instructions to apply the judicial exception using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The courts have recognized “processor” as well understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Courts have held computer implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as whole amount…).
In addition, claim 10 recites an additional element of “one or more sensors” for collecting data. These elements are well understood, routine and conventional. The specification states pg. 5 paragraph one: “The sensors can be any types of sensors capable of collecting data related to one or more parameters of the fluid network such as, for example, a disinfectant concentration, a contaminant concentration, a fluid5 pressure, a fluid flow rate, temperature, conductivity, a usage or predicted end-of-life of a filter, etc. An exemplary sensor includes the KAPTA T 3000-AC4 from Endetec Veolia of Kingston, Canada. The sensors can be located at various locations inside a fluid network. For example, sensors can be provided to commercial water filters, residential areas (e.g., refrigerators), public places (e.g., water fountains), etc. The present disclosure provides methods on how to determine10 optimal sensor placement in the fluid network and methods on how to determine sensor coverage in the fluid 
 Looking at the claim limitations as an ordered combination, claim 4 does not amount to significantly more.
For the foregoing reasons, claim 10 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
As per Claims 2-9, and 11-19: 
Claims limitations recited do not integrate the abstract idea into practical application and are not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, and 10-19 of copending Application No. 16/328,767 in view of WO 2014/092918. Co-pending application No. 16/328767 discloses  creating, representing, analyzing steps. However, Co-pending’767 does not discloses assigning step. WO2014/092918 discloses assigning (See: par [0015]-[0017], [0020], and [0045]).
It would have been obvious before the effective filing date to combine the partitioning of water distribution of network as taught by Amadou et al to co-pending’767 would be to iteratively reduce uncertainty in water distribution networks model (Amadou et al, par [0001]).
This is a provisional nonstatutory double patenting rejection.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 002, 630. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over T. Y. B. Wolf, W. E. Hart, J. Saia, “Discrete Sensor Placement Problems in Distribution Networks” 2005, pgs. 1385-1396, in view of WO 2014/092918 of Amadou et al (IDS).


creating a model of the fluid network, wherein the model comprises a plurality of 5directionally connected nodes representing fluid infrastructure disposed in the fluid network and one or more sensors at positioned one or more selected locations in the fluid network (See: Fig. 1 and Fig. 2 illustrate a model of the utility network with plurality of sensors positioned at selected location; pg. 1386 2.1 Overview, paragraph one, model the network as a directed weighted graph is a set of vertices representing possible locations for the sensors, these may be rooms in a building or pipe junctions in a water network); 
representing the model as a matrix data structure (See: pg. 1387 paragraph one, construct an adjacency matrix representation); 
analyzing the matrix to evaluate whether each node satisfies one or more 10localizability criteria, wherein analyzing the matrix (See: pg. 1393 Fig. 4 illustrates an algorithm that to evaluate whether each node satisfies one more localizability criteria (covered or uncovered and repeated the steps)).
Wolf et al does not specify processor and assigning each node to one of a localization area, a detection area, and an out-of-reach area. 
Amadou et al discloses processor (See: Fig. 3 processor 320 can be configured to implement the method) and assigning each node to one of a localization area, a detection area, and an out-of-reach area (See: par [0015] the network and produces an output consisting of subsections of the network; par [0016] analyzing a section of the network, partitioning the 
It would have been obvious before the effective filing date to combine the partitioning of water distribution of network as taught by Amadou et al to discrete sensor placement method of Wolf et al would be to iteratively reduce uncertainty in water distribution networks model (Amadou et al, par [0001]).

2. Wolf et al discloses the method of claim 1, wherein the model is a graphical model including one or more 15directed acyclic graphs (DAGs) (See: pg. 1393 6.3 Directed Acyclic Graphs).  

3. Wolf et al discloses the method of claim 1, wherein analyzing whether each node satisfies one or more localizability criteria comprises evaluating, via the plurality of instructions, paths between a pair of nodes to determine whether the paths pass through a medial node (See: pg. 

5. Wolf et al discloses the method of claim 1, wherein analyzing whether each node satisfies one or more 25localizability criteria includes for a given node, evaluating, via the plurality of instructions, whether there are at least two sensors located downstream of the given node which have the respective paths not sharing any d-separator with respect to the given node (See: Fig.1 and Fig. 2).  

6. Amadou et al discloses the method of claim 1, wherein when a given node satisfies the localizability criteria, the 30given node is assigned to the localization area, and when the given node does not satisfy the localizability criteria, the given node is assigned to the detection area or the out-of-reach area (See: par 0015] the network and produces an output consisting of subsections of the network; par [0016] analyzing a section of the network, partitioning the section into sub-sections, some of the sub-sections are observable and a full diagnosis/localization is provided, so these sub-sections are not uncertain anymore (all anomalies, if present, have been identified). Some of the subsections are non-observable and only a measure of the level of uncertainty in those sub-sections is presented; par [0017] based 

7. Amadou et al discloses the method of claim 6, wherein when the given node does not satisfy the localizability criteria, the given node is further evaluated to determine whether a sensor is located downstream - 24 -WO 2018/044461PCT/US2017/044722 from the given node, when no sensors are located downstream, the given node is assigned to the out-of-reach area, otherwise the given node is assigned to the detection area (See: par 0015] the network and produces an output consisting of subsections of the network; par [0016] analyzing a section of the network, partitioning the section into sub-sections, some of the sub-sections are observable and a full diagnosis/localization is provided, so these sub-sections are not uncertain anymore (all anomalies, if present, have been identified). Some of the subsections are non-observable and only a measure of the level of uncertainty in those sub-sections is presented; par [0017] based on this, the “uncertain sub-sections” are non-observable sections, for which the iteration produced a global measure of the uncertainty (how much these sub-sections seem to contain some source of anomaly); par [0020] observable sub-section indicated a part (group of nodes/pipes) of the network where 

8. Wolf et al discloses the method of claim 1 further comprising determining a minimum detectable concentration 5of contamination level for each node (See: pg. 1395 par two, require a minimum concentration for robust detection).  

10. The instant claim recites substantially same limitation as the above rejected claim 1, and therefore rejected under the same rationale.

11. Wolf et al discloses the system of claim 10, wherein the fluid network includes a water network (See: pg. 1386, 2.1 Overview paragraph one, building or pipe junctions in a water network).  

14. Wolf et al discloses the system of claim 10, wherein the data from the sensors are related to one or more parameters of a disinfectant concentration, a contaminant concentration, a pressure, or a flow rate (See: pg. 1387 paragraph three, detect the presence of contaminate before it reaches dangerous levels and that once a sensor is activated).  



16. Amadou et al discloses the system of claim 10 further comprising a database associated with the processor, wherein the data from the sensors are stored in the database (See: par [0054] the machine-readable medium may contain a program configured to….collect data from the sensor).  

517. Amadou et al discloses the system of claim 16, wherein the database further includes historical data related to the model of the fluid network (See: par [0054] the machine-readable medium may contain a program configured to….collect data from the sensor).  

18. Amadou et al discloses the system of claim 10 further comprising a display (See: par [0053] computer system 310 includes display 340).  

1019. Wolf et al discloses the system of claim 10, wherein the model includes one or more directed acyclic graph (DAGs) (See: pg. 1393 6.3 Directed Acyclic Graphs).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al and Amadou et al as applied to claim 1 above, and further in view of G. Golnari, Y. Li, Z. L. .

4. Niether Wolf et al nor Amadou et al discloses an advanced Markov chain method. Golnari et al discloses advanced Markov chain method (pg. 1074, right side column, 3.1 Background and Notations, paragraph two, given G, a random walk on G is a Markov chain….).
It would have been obvious before the effective filing date to combine metrics provide a powerful ranking tool for the nodes based on their pivotality in the reachability as taught by Golnari et al to discrete sensor placement method of Wolf et al would be to extend and generalize the classical notion of hitting times to include the options of avoiding or transiting a specific node in random walks (Golnari et al, 5. Conclusion).

9. Wolf et al discloses determining the minimum detectable concentration comprises analyzing the sensitivity of sensors distributed in the fluid network (See: Abstract, placing sensors in a network to detect and identify the source of any contamination; pg. 1395 par two, require a minimum concentration for robust detection).
Neither Wolf et al nor Amadou et al discloses an absorption probability matrix.  Golnari et al discloses absorption probability matrix (Abstract, probability matrices).
It would have been obvious before the effective filing date to combine metrics provide a powerful ranking tool for the nodes based on their pivotality in the reachability as taught by Golnari et al to discrete sensor placement method of Wolf et al would be to extend and .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al and Amadou et al as applied to claim 10 above, and further in view of US Patent No. 7, 497, 957 issued to Frank et al.

2512. Wolf et al discloses the fluid infrastructure of the fluid network (See: Abstract, placing sensors in a network to detect and identify the source of any contamination; pg. 1386, 2.1 overview, model the network as directed weighted graph representing possible locations for the sensors). 
Neither Wolf nor Amadou disclose but Frank et al discloses one or more water filters (See: Claim 11, one or more sensors at a location proximate a water filter to collect water quality data).  
It would have been obvious before the effective filing date to combine an end-to-end water quality control from a water system as taught by Frank et al to discrete sensor placement method of Wolf et al would be to filter/purify the water at the point of delivery, and reporting water quality at the point of delivery to the water system operator over a network (Frank et al, Abstract).

13. The instant claim recites substantially same limitation as the above rejected claim 12, and therefore rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 10,161,749 discloses optimizing water quality sensor placement for a water distribution system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        05/14/2021